                Case 17-10124-KJC               Doc 988       Filed 02/20/19         Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:
                                                                  Chapter 11
LSC Wind Down LLC, et al.,1
                                                                  Case No. 17-10124 (KJC)
                       Post-Confirmation Debtors.                 (Jointly Administered)

Limited Creditors’ Liquidating Trust,
                                               Plaintiff,         Obj. Deadline: March 6, 2019 at 4:00 p.m. (ET)
vs.                                                               Hrg. Date: April 16, 2019 at 10:00 a.m. (ET)

Defendants Listed on Exhibit “A”,
                                              Defendants.         Adv. No. See Exhibit “A”

         PLAINTIFF’S MOTION FOR ORDERS ESTABLISHING STREAMLINED
         PROCEDURES GOVERNING ADVERSARY PROCEEDINGS BROUGHT
               BY PLAINTIFF PURSUANT TO SECTIONS 502, 547, 548
                      AND 550 OF THE BANKRUPTCY CODE

         Pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 7016, 7026 and 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 7016-1, 7016-2, and 9019-5 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

Limited Creditors’ Liquidating Trust (the “Plaintiff”), by and through its undersigned counsel,

hereby files this motion (the “Procedures Motion”) for entry of two procedures orders (the

“Proposed Procedures Orders”), substantially in the forms annexed hereto as Exhibits B and C,

respectively, establishing streamlined procedures for all adversary proceedings brought by the

Plaintiff under sections 502, 547, 548 and 550 of the Bankruptcy Code, identified in Exhibit A

annexed hereto (collectively, the “Avoidance Actions”). In support of the Procedures Motion,

Plaintiff respectfully states as follows:


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-identification
number, are: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463), LS Wind Down, LLC f/k/a Limited
Stores, LLC (0165), and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).


{BAY:03448482v1}
                Case 17-10124-KJC             Doc 988        Filed 02/20/19       Page 2 of 12



                                     PRELIMINARY STATEMENT

        In order to efficiently administer and resolve the volume of Avoidance Actions filed in the

above-referenced bankruptcy cases (the “Bankruptcy Case”), Plaintiff proposes that certain

procedures be implemented (a) eliminating the requirement of a Bankruptcy Rule 7026(f)

scheduling conference and, in lieu thereof, setting procedures and timetables for service of

Bankruptcy Rule 7026 disclosures and for conducting fact and expert written discovery and

depositions;2 (b) establishing procedures and timetables requiring the Avoidance Actions be

referred to non-binding mediation; and (c) establishing omnibus hearings for the Avoidance

Actions and general agendas for the same (collectively, the “Proposed Procedures”).

        Plaintiff believes that in setting forth structured procedures for the efficient resolution of

the Avoidance Actions, the Proposed Procedures further the purpose of the applicable Bankruptcy

Rules and the Local Rules. Like these applicable Bankruptcy Rules and Local Rules, the Proposed

Procedures are designed to promote the cost-effective, timely resolution of the Avoidance Actions

and to further the goals of judicial economy and efficiency.

        Local Rule 7001-1(a) provides that any party seeking relief that deviates from the relief

provided in the Federal Rules of Civil Procedure, Bankruptcy Rules, District Court Rules, or Local

Rules must identify with specificity each instance where the relief sought deviates from the rules

and the good faith reason the movant seeks such deviation. Attached hereto as Exhibit E and

incorporated herein by reference is a chart detailing with specificity the good faith reason for any

departure from the relief provided in the applicable rules. Those good faith reasons are also

discussed herein.




2
  Plaintiff reserves the right to seek further or additional relief from the Court regarding discovery and any other
matter in the Avoidance Actions.


{BAY:03448482v1}                                         2
               Case 17-10124-KJC         Doc 988       Filed 02/20/19     Page 3 of 12



        Pursuant to the General Order Regarding Procedures in Adversary Proceedings dated

April 7, 2004 (as later revised on July 14, 2004 and amended on April 11, 2005) (the “General

Order”), adversary proceedings in this district asserting causes of action under Section 547 of the

Bankruptcy Code are referred to mediation. Plaintiff has taken into consideration Local Rule 9019-

5, which provides a different mediation schedule depending on the amount in controversy and,

based on this Local Rule, proposes two separate Procedure Orders for Avoidance Actions.

Avoidance Actions with claims less than or equal to $75,000.00 will follow Local Rule 9019-5(j)

and are referred to early mediation, with formal discovery to follow. In Avoidance Actions with

claims greater than $75,000.00, mediation will follow a formal discovery period. For smaller cases,

the Local Rules allow Defendants the ability to choose between a mediation-first or discovery-first

track. Accordingly, Plaintiff has provided an orderly ballot mechanism for these defendants to opt-

in to the order governing larger cases should they so choose.

        Additionally, Plaintiff has provided for a panel of three mediators from which Defendants

can choose a mediator. Plaintiff believes in a case this size, a set list of specific mediators will aid

Plaintiff and Defendants alike, as a set group of mediators will become familiar with issues

common to this Bankruptcy Case. The inclusion of three mediators will also ensure that defendants

have ample choice in their mediator selection. The Proposed Procedures will help the Court better

manage the Avoidance Actions, while employing guidelines similar to the Local Rules.

        Local Rule 7016-1(e) provides that a movant noticing a procedures motion prior to the

pretrial date must demonstrate good cause. As a hearing on the Procedures Motion, if any, will

occur on the same date as the scheduled pretrial hearing, rather than before the pretrial, a

demonstration of good cause should not be necessary; however, to the extent good cause is

required, ample good cause exists. This Procedures Motion seeks to give all Defendants an




{BAY:03448482v1}                                   3
               Case 17-10124-KJC           Doc 988      Filed 02/20/19   Page 4 of 12



automatic, additional 60-day extension of time to file responses to their respective complaints.

Holding the hearing at the same time as the pretrial will alleviate any uncertainty for Defendants

as to the deadline for a responsive pleading. Additionally, good cause exists to hear the Procedures

Motion on the same date as the pretrial, as this results in a single hearing date for any Defendants

choosing to attend any hearing.

                                           JURISDICTION

          1.       This Court has jurisdiction over this Procedures Motion pursuant to 28 U.S.C. §§

157 and 1334. Consideration of this Procedures Motion is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (B), (F), (H) and (O).

          2.       Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

          3.       The statutory bases for the relief requested in the Motion are sections 105(a),

105(d), 502, 547, 548, 549 and 550 of the Bankruptcy Code; Rules 7004, 7012, 7016, 7026, and

9006 of the Bankruptcy Rules; and Rules 7016-1, 7016-2, and 9019-5 of the Local Rules. The

requested relief is also justified under and consistent with the General Order and as modified

herein.

          4.       As required by Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

 the Trust consents to the entry of a final judgment or order with respect to this Motion to the

extent it is later determined that the Court, absent consent of the parties, cannot enter final orders

or judgments in connection herewith consistent with Article III of the United States Constitution.

                                           BACKGROUND

          5.       On January 17, 2017 (the “Petition Date”), the Debtors each commenced a case by

filing a voluntary petition for relief in this Court under chapter 11 of the Bankruptcy Code.




{BAY:03448482v1}                                    4
                Case 17-10124-KJC             Doc 988       Filed 02/20/19        Page 5 of 12



        6.         On January 18, 2017, the Court entered an order authorizing the joint administration

of the chapter 11 cases for procedural purposes pursuant to Bankruptcy Rule 1015(b) [D.I. 56].3

        7.         On December 20, 2017, this Court entered an order confirming the Second Modified

Joint Chapter 11 Plan of Liquidation of LSC Wind Down, LLC f/k/a Limited Stores Company, LLC

and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (the “Confirmation

Order” and “Plan,” respectively). [Plan, D.I. 700; Confirmation Order, D.I. 713].

        8.         The effective date of the Plan (the “Effective Date”) occurred on January 2, 2018.

[D.I. 740]. In accordance with the Plan and Confirmation Order, the Limited Creditors’

Liquidating Trust (the “Trust”) was established effective as of the Effective Date of the Plan, and

the Debtors and the Trustee entered into that certain Liquidating Trust Agreement.4

        9.         Pursuant to paragraph 60 of the Confirmation Order and Section 6.1 of the Plan,

the Plan Trust Assets, including Third Party Claims which include avoidance actions arising under

chapter 5 of the Bankruptcy Code, were transferred to the Trust. [D.I. 713].

        10.        Pursuant to the Plan, Confirmation Order, and the Liquidating Trust Agreement,

Plaintiff has the capacity, in its own right and name, to prosecute, collect, compromise, and/or

settle causes of action under Sections 547, 548 and 550 of the Bankruptcy Code.

                                          RELIEF REQUESTED

        11.        Plaintiff has commenced approximately 73 cases, as more fully set forth on Exhibit

A hereto, to recover avoidable transfers from the persons who are defendants in the Avoidance

Actions (each a “Defendant” and, collectively, the “Defendants”).




3
  All docket items referenced are from Case No. 17-10124, under which the Debtors’ bankruptcy cases are jointly
administered.
4
  See D.I. 685. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in
the Plan, Confirmation Order, and Liquidating Trust Agreement.


{BAY:03448482v1}                                        5
               Case 17-10124-KJC           Doc 988      Filed 02/20/19    Page 6 of 12



        12.        By this Motion, Plaintiff seeks the entry of the Proposed Procedures Orders,

substantially in the forms attached here to as Exhibits B and C, approving the Proposed Procedures

in connection with the prosecution of the Avoidance Actions. The Proposed Procedures are

designed to streamline litigation and promote settlement of the Avoidance Actions in a timely and

efficient fashion, thereby minimizing the costs to all parties and easing the Court’s administrative

burden. The Proposed Procedures also preserve the rights of all parties to adjudicate claims and

defenses before the Court, if necessary.

                                BASIS FOR RELIEF REQUESTED

I.      Proposed Procedures Generally

        13.        The Court has broad discretion to adopt and implement guidelines, such as the

Proposed Procedures, which will aid in the administration of these proceedings. Specifically,

Federal Rules of Civil Procedure 16(a) (the “Federal Rules”), as made applicable by Bankruptcy

Rule 7016, authorizes courts to enter orders for the purpose of:

                   ●      expediting the disposition of the action;
                   ●      establishing early and continuing control so that the case will not be
                          protracted because of lack of management;
                   ●      discouraging wasteful pretrial activities; and
                   ●      facilitating the settlement of the case.

FED. R. CIV. P. 16(a).

        14.        In addition, Federal Rule 16(b) affords courts significant flexibility in case

management and scheduling. Specifically, Federal Rule 16(b) authorizes courts to enter scheduling

and other orders that limit the time to file motions and to complete discovery. Federal Rule 16(b)

expressly provides that such order may include modifications for the disclosures required under

Federal Rule 26 (made applicable to the Avoidance Actions by Bankruptcy Rule 7026), dates for

conferences and trials, and any other matters appropriate to the circumstances of the case.




{BAY:03448482v1}                                    6
               Case 17-10124-KJC          Doc 988     Filed 02/20/19     Page 7 of 12



        15.        Section 105(a) of the Bankruptcy Code also grants bankruptcy courts broad

authority and discretion to take such actions and implement such procedures as are necessary to

enforce the provisions of the Bankruptcy Code. That section provides:

        The court may issue any order, process, or judgment that is necessary or appropriate
        to carry out the provisions of this title. No provision of this title providing for the
        raising of an issue by a party in interest shall be construed to preclude the court
        from, sua sponte, taking any action or making any determination necessary or
        appropriate to enforce or implement court orders or rules, or to prevent an abuse of
        process.

11 U.S.C. § 105(a).

        16.        The Proposed Procedures further the purpose of the applicable Bankruptcy Rules

by establishing certain guidelines Plaintiff believes are essential to the efficient and successful

resolution of the Avoidance Actions. Plaintiff submits that implementation of the Proposed

Procedures will further the cost-effective, timely resolution of the Avoidance Actions, and benefit

the parties in the Avoidance Actions. The Plaintiff also submits that the Proposed Procedures will

further the goals of judicial economy and the conservation of judicial resources. Absent the

establishment of the Proposed Procedures to govern the prosecution of the Avoidance Actions, it

will be difficult for this Court to administer these matters due to the volume of cases. To the extent

the Proposed Procedures deviate from otherwise applicable rules and orders, the Plaintiff submits

that such variations are warranted to promote efficient use of estate assets and judicial resources.

        17.        Also, Plaintiff hopes and expects that the Proposed Procedures set forth in the

Proposed Procedures Orders will promote settlements and reduce defense costs because

proceeding in such a manner may obviate the need for defendants to retain outside and/or local

counsel during the settlement process. Defendants in the Avoidance Actions will also be able to

present their defenses to Plaintiff for evaluation before engaging in costly litigation.

II.     Pretrial Conferences and Discovery


{BAY:03448482v1}                                  7
               Case 17-10124-KJC          Doc 988      Filed 02/20/19     Page 8 of 12




        18.        Given the number of Avoidance Actions, Plaintiff believes that the provisions of

the Proposed Procedures Orders governing scheduling conferences, pretrial conferences, initial

disclosures, and fact and expert discovery are necessary to establish a structured, efficient process

for the resolution of the Avoidance Actions. The Proposed Procedures 1) waive the initial pretrial

conference scheduled for April 16, 2019 and any subsequently scheduled pretrial conferences; 2)

extend the agreed-upon time to serve initial disclosures; and 3) set deadlines for the parties to select

a mediator in order to timely complete mediation by the agreed upon deadline. Good faith reasons

exist to waive the pretrials and provide for a mediator selection process, as this will require less of

the Court’s time reviewing, signing and docketing stipulations for extensions of time and mediator

selection. The Proposed Procedures will also result in more orderly and efficient litigation and

discourage dilatory tactics.

III.    Referral of Avoidance Actions to Mandatory Non-Binding Mediation

        19.        Plaintiff seeks approval of the Proposed Procedures with respect to referring

Avoidance Actions to mandatory non-binding mediation. This request comports with the General

Order referring adversary proceedings to mediation, and the Local Rules concerning the mediation

process. Plaintiff proposes a panel of three mediators from which defendants can choose a

mediator, rather than the entire register. A good faith reason exists for the creation of a specific

mediator panel: a set list of specific mediators will aid Plaintiff and defendants alike, as a set group

of mediators will become familiar with issues common to this Bankruptcy Case. Additionally, the

costs to the estate are lessened when multiple adversary actions are mediated in blocks of time by

the same mediator. Cost efficiencies can also be realized to defendants in situations where defense

counsel may represent multiple defendants. The list of the three proposed mediators is attached as

Exhibit D.



{BAY:03448482v1}                                   8
               Case 17-10124-KJC          Doc 988       Filed 02/20/19   Page 9 of 12



        20.        Referring adversary proceedings to mediation has proven highly successful in other

bankruptcy cases where ASK LLP has represented plaintiffs in the prosecution of preference and

fraudulent transfer actions. Procedures orders containing mandatory, non-binding facilitative

mediation procedures similar to the provisions contained in the Proposed Procedures Orders have

been entered in other cases pending in this district. See, e.g., In re Trump Entertainment Resorts,

Inc., et al., Case No. 14-12103 (KG) (Bankr. D. Del., Nov. 18, 2016, D.I. 2186, cases less than or

equal to $75,000.00; D.I. 2187, cases greater than $75,000.00); In re RS Legacy Corp., et al., Case

No. 15-10197 (BLS) (Bankr. D. Del., Dec. 14, 2015, D.I. 3675, cases less than or equal to

$75,000.00; D.I. 3676, cases greater than $75,000.00); In re Exide Technologies, Case No. 13-

11482 (KJC) (Bankr. D. Del., June 30, 2015, D.I. 4360); In re New Page Corporation, 11-12804

(KG) (Bankr. D. Del., Oct. 16, 2013, D.I. 4405, cases greater than $75,000.00; D.I. 4406, cases

less than or equal to $75,000.00); In re WP Steel Ventures LLC, Case No. 12-11661 (KJC) (Bankr.

D. Del., Apr. 3, 2013, D.I. 2820, cases greater than $75,000.00; D.I. 2821, cases less than or equal

to $75,000.00). Procedures orders have also been entered in cases pending in other districts as

well. See, e.g. In re Kid Brands, Inc., et al., Case No. 14-22582 (MBK) (Bankr. D.N.J., Sept. 9,

2016, D.I. 958), and In re Quebecor World (USA) Inc., et al., Chapter 11 Case No. 08-10152-JMP

(Bank. S.D.N.Y, March 10, 2016, D.I. 3935). In Quebecor World (USA) Inc., the mediators were

able to resolve 94% of the remaining 350 adversary proceedings in less than 12 months. Entry of

these procedures orders required less of the Court’s time and resources.

        21.        As the Proposed Procedures Orders provide for non-binding mediation, it will not

prejudice any party. In fact, Plaintiff submits that all parties and the Court will benefit from the

mediation provisions in Proposed Procedures Orders by providing the opportunity to resolve these

matters without expensive, time consuming and burdensome litigation and trial.




{BAY:03448482v1}                                    9
               Case 17-10124-KJC             Doc 988         Filed 02/20/19       Page 10 of 12



IV.     Defendants May Elect to Move to Discovery-First Track

        22.        Accompanying this Procedures Motion is a Notice of Hearing and Response Date

for Motion and Defendants’ Election as to Procedures Order Track (the “Notice”) and

accompanying election form (the “Election Form”). Pursuant to Local Rule 9019-5(j)(iii), a

defendant in an adversary proceeding with a total amount in controversy less than or equal to

$75,000.00 has the option of conducting mediation prior to formal written discovery, or proceeding

with formal discovery first. Currently, the Plaintiff has placed all Defendants in adversary

proceedings with a total amount in controversy less than or equal to $75,000.00 on Exhibit 1 to

the proposed order attached hereto as Exhibit B, which provides for mediation prior to discovery.

The good faith reason for this change is because many smaller case defendants prefer the

alternative procedures, and this division eliminates the formal election requirements to do so.

However, as outlined in the Notice, those Defendants currently on Exhibit 1 to Exhibit B who

wish to conduct formal discovery first may notify the Plaintiff using the Election Form and the

procedures outlined in the Notice. Those parties giving proper notice will be moved to Exhibit 2

to the proposed order attached hereto as Exhibit C and proceed with formal discovery prior to

mediation.5

V.      Omnibus Hearings and Motions

        23.        The Proposed Procedures contemplate that Plaintiff will schedule Avoidance

Action Omnibus Hearings quarterly at the Court’s convenience. All motions and other matters

concerning any Avoidance Actions will only be heard at Avoidance Actions Omnibus Hearings.



5
 While Local Rule 9019-5(j)(iii) makes the mediation-first track optional at the sole discretion of Defendants under
or equal to $75,000.00, Local Rule 9019-5(j)(vi), only permits a party in a case over $75,000.00 to move to the
mediation-first track with consent of the Plaintiff. As this rule is discretionary between the parties rather than
automatic, Defendants may contact Plaintiff on an individualized basis to discuss the feasibility of the same.



{BAY:03448482v1}                                        10
              Case 17-10124-KJC          Doc 988        Filed 02/20/19   Page 11 of 12



                                              NOTICE

        24.        Notice of this Procedures Motion has been provided to: (i) all entities that are

Defendants in the Avoidance Actions as of the date hereof, which are identified in Exhibit A

annexed hereto; (ii) counsel for the Debtor; and (iii) the United States Trustee.            Plaintiff

respectfully submits that such notice is adequate and that no other or further notice need be

provided.

        25.        Within ten (10) days of entry of the respective orders approving this Procedures

Motion, Plaintiff shall serve such orders on all entities that are parties to the Avoidance Actions as

of the date thereof.

        WHEREFORE, the Plaintiff believes the Proposed Procedures are integral to the ability

to resolve the Avoidance Actions in a cost-effective, efficient manner that will further speedy

distributions to creditors and, ultimately, the Plaintiff’s efforts towards an expeditious closing of

the Debtors’ chapter 11 cases. In light of the foregoing, the Plaintiff submits that the Proposed

Procedures are warranted and approval thereof is well within the authority granted to the Court

under applicable Bankruptcy Rules, Local Rules, and sections of the Bankruptcy Code.

        Accordingly, Plaintiff respectfully requests that this Court enter the Proposed Procedures

Orders, attached hereto as Exhibits B and C (i) approving the Proposed Procedures and (ii)

granting such other and further relief as the Court deems just and proper.


Dated: February 20, 2019                        BAYARD, P.A.

                                                /s/ Justin R. Alberto
                                                Justin R. Alberto (No. 5126)
                                                Gregory J. Flasser (No. 6154)
                                                600 N. King Street, Suite 400
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 655-5000
                                                Facsimile: (302) 658-6395


{BAY:03448482v1}                                   11
              Case 17-10124-KJC   Doc 988        Filed 02/20/19   Page 12 of 12



                                       Email: jalberto@bayardlaw.com
                                              gflasser@bayardlaw.com

                                       -and-

                                       ** CONNOLLY GALLAGHER LLP
                                       N. Christopher Griffiths (#5180)
                                       Kelly M. Conlan (#4786)
                                       The Brandywine Building
                                       1000 West Street, Suite 1400
                                       Wilmington Delaware 19801-1671
                                       Telephone: (302) 888-6313
                                       Email: cgriffiths@connollygallagher.com
                                              kconlan@connollygallagher.com

                                       -and-

                                       ASK LLP
                                       Kara E. Casteel, Esq. MN SBN 0389115
                                       Joseph L. Steinfeld, Jr., Esq.
                                       2600 Eagan Woods Drive, Suite 400
                                       St. Paul, MN 55121
                                       Telephone: (651) 406-9665
                                       e-mail: kcasteel@askllp.com

                                       -and-

                                       Edward E. Neiger, Esq.
                                       151 West 46th Street, 4th Fl.
                                       New York, NY 10036
                                       Telephone: (212) 267-7342
                                       E-mail: eneiger@askllp.com

                                       Counsel for the Limited Creditors’
                                       Liquidating Trust




{BAY:03448482v1}                            12
